Citation Nr: 1330603	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  11-12 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to December 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  

In an August 2009 rating decision, the RO increased the assigned evaluation for PTSD disability from 30 to 50 percent disabling, effective from April 16, 2009, the date of claim for increased.  Shortly thereafter, in August 2009, the Veteran underwent another VA psychiatric examination to determine his competency to handle his funds.  The additional findings in the medical report were pertinent to the Veteran's increased rating claim and received within a one year of the claim.  See 38 C.F.R. § 3.156(b) (new and material evidence - pending claim).  Therefore, the August 2009 rating decision is not final and is properly on appeal before the Board.  Thereafter in August 2010, the RO confirmed and continued the assignment of the 50 percent rating for PTSD.  The Veteran appealed.  

In August 2011, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  The Veteran was provided an opportunity to set forth his contentions at the hearing.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  A copy of the hearing transcript has been associated with the claims folder.

In his May 2011 VA Form-9, and during his the August 2011 Board videoconference hearing, the Veteran testified that he is unemployable due to his PTSD disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  In light of the decision below to increase the Veteran's PTSD to 70 percent, and for the reasons set forth in the remand section of this decision, TDIU remains part and parcel of such claim and is currently on appeal.

A review of the documents contained on the Virtual VA paperless claims processing system has been performed in conjunction with this decision.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire period under appeal, the Veteran's disability due to PTSD has been manifested by depressed mood, constricted affect, impaired concentration and judgment, memory impairment, irritability, anger outburst, sleeping impairment, social withdrawal, preoccupied thought content on financial stressor issues, suicidal thoughts, and difficulty in establishing and maintaining effective work and social relationships, which supports occupational and social impairment that involves deficiencies in most areas, including work, family relations, judgment, concentration, and mood.

2.  At no point during the period under appeal has the Veteran's PTSD disability resulted in total occupational and social impairment, manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  


CONCLUSION OF LAW

The criteria for a 70 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by letter mailed in May 2009.  Thereafter, the Veteran's claim was initially adjudicated and he filed a timely appeal.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his increased rating claims.

Concerning VA's duty to assist, the Board notes that the VA has obtained the Veteran's service personnel records, post-service VA and private treatment records, and his testimony and lay statements. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  In May 2009 and August 2010, VA provided the Veteran with psychiatric examinations that addressed the severity of the Veteran's PTSD.  The Veteran also underwent a VA psychiatric examination in August 2009 to assess his competency to handle his funds in light of his PTSD symptomatology.  The Board finds that the relevant opinions expressed on VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history, and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined in August 2010.  38 C.F.R. § 3.327(a).  During the August 2011 Board hearing, the Veteran consistently maintained that the findings from his 2010 VA examination demonstrate more severe symptomatology than associated with his current assigned rating.  He asserted that his current disability is manifested by the same severe symptomatology noted in that VA examination report.  See August 2011 Travel Board hearing transcript, page 15.  He contends that his symptomatology has been consistent with the criteria associated with a 70 percent evaluation throughout the period under appeal.  See Id.  As demonstrated by the decision below, the Board agrees with the Veteran's contention. 

The Veteran has not asserted, and the Board does not find, any evidence that suggests the Veteran's PTSD disability has worsened since the 2010 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he testified during a personal hearing before a member of the Board.

Accordingly, the Board will address the claims on appeal.

Increased Rating 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran seeks a higher initial evaluation in excess of 50 percent of his PTSD disability.  His disability is currently rated under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the criteria found at Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under DSM-IV, a GAF score of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See DSM- IV.  

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In this case, the Veteran filed his claim for increased rating for his PTSD disability in April 2009.  VA treatment records dated during the year prior to his claim show that the Veteran received medication for his PTSD symptoms and he complained of depression, financial issues, and alcohol use.  He also reported experiencing problems at work because of his PTSD symptoms.  During the course of the appeal, the Veteran has undergone three VA psychiatric examinations. 

The Veteran first underwent a VA psychiatric examination in May 2009 to evaluate the severity of his PTSD disability.  In that examination report, the VA examiner noted that the Veteran complained of the following symptoms: depressed mood, decreased concentration, decreased interest, problems at work due to difficulty getting along with his boss, irritability, sleep impairment, decreased energy, decreased self-esteem, feelings of worthlessness, and suicidal ideations without intent.  The Veteran reported that he worked as a barber and he felt that his problems at work are due to his PTSD symptoms.  The Veteran reported that he has difficulty getting along with his co-worker and supervisor.  Within the past year, the Veteran reported that he was reprimanded by his supervisor and he was suspended for a week from work because he "hollered" at couple of his female co-workers.  The Veteran had been married and divorced.  He currently lived with his daughter, but he did not have contact with his son.  He described his relationship with his nine siblings as "close" but he stated that he was reluctant to attend family gatherings.  He reported that he often compares himself negatively to his siblings.  He denied any social interaction outside his family.   The Veteran reported that he goes out to the bars and drinks, but people usually move away from him because of his anger outbursts and irritability.  He feels that he becomes violent when he drinks because of the increase in his PTSD disability.  The Veteran also informed the examiner that he recently received his fourth citation for driving under the influence (DUI) and he has a pending criminal court appearance. 

On mental status examination, the May 2009 VA examiner observed that the Veteran had appropriate appearance, behavior, and hygiene.  He made good eye contact and he was friendly and cooperative during the interview.  The Veteran's mood was dysphoric and he had a constricted affect.  He had impaired concentration where he was unable to perform serial 7's exercise.  The Veteran reported having auditory hallucination, which he reported were fairly persistent, where he hears a voice talking but he understand the words being said.  The Veteran reported that he had panic attacks, which he described as "I'll get the shakes, it will feel like my heart's beating real fast, seems like you can't catch your breath."  These episodes occurred two to three times a week.  He exhibited obsessive behavior by ruminating about his financial stressors.  According to the Veteran, he had one suicide attempt several years ago where he attempted to overdose on pills.  The Veteran reported having current homicidal and suicidal thoughts, but he denied any intent to act upon those thoughts.  He reported one recent episode of violence, where he was in a fight at a bar and he reported having problems with his anger.  The May 2009 VA examiner noted that the Veteran had other problems with activities of daily living that included recent memory problems and some spatial disorientation.  For instance, the Veteran reported that he becomes disoriented at times where he drives into the downtown area and he cannot remember where he was going.  The Veteran's thought process, speech, judgment, and insight were evaluated as intact.  There was no evidence of inappropriate behavior.   

Diagnoses of PTSD, Alcohol Dependence and Depressive Disorder were provided and the Veteran was assigned a GAF scaled score of 50.  The May 2009 VA examiner noted that the Veteran's PTSD symptomatology could not be separated from his alcohol abuse problems because of the overlap in the symptomatology.  The examiner also felt that there was evidence that indicated that the Veteran's PTSD disability exacerbated his alcohol use.  The Veteran's depression symptoms were thought to be secondary to his PTSD disability.  The VA examiner found that the Veteran's PTSD disability was manifested by poor judgment with alcohol use and financial choices, difficulties with memory and orientation, isolation from others, difficulty working with others, depressed mood, low motivation, and sense of worthlessness.  The examiner concluded that the Veteran's PTSD disability resulted in occupational and social deficiencies in judgment, thinking, family relationships, work, and mood.  

Shortly thereafter, in August 2009, the Veteran underwent a VA psychiatric examination to evaluated his competency to handle is own funds.  That examination report shows that the Veteran was friendly and cooperative during the clinical interview.  He demonstrated challenges with concentration and short-term memory and he had difficulty with abstract thinking.  He had a history of questionable judgment related to financial decision-making.  The Veteran was assessed as incompetent to handle his funds.  

In May 2010, the Veteran underwent another VA psychiatric examination to evaluate the severity of his PTSD disability.  The report shows that the Veteran complained of the following: flashbacks, nightmares, lack of interests and motivation, avoidance of others, anxiety, sleep impairment, depressed mood, poor concentration, memory problems, lack of energy, anger problems, and irritability.  The Veteran reported that he experienced panic attacks, but the examiner felt that what he was actually describing startled responses.  The Veteran felt that his history of DUIs and recent 60 day jail sentence were attributable to his PTSD symptomatology.  He reported that while he was that he was in jail he felt overwhelmed, scared, and fearful.  He reported that he has a good relationship with his daughter and his siblings.  He reported that he has one female friend who provides him with transportation and invites him to come over to dinner with her and her husband, but he usually refuses because he wants to be by himself.  

On mental status examination, the May 2010 VA examiner observed that the Veteran was clean and appropriately dressed, and he was cooperative and made good eye-contact.  The Veteran was oriented and maintained good personal hygiene.  His affect was blunted.  He reported experiencing auditory hallucination, which he estimated occurs once a week.  He reported that he thinks about suicide a great deal, when he becomes disgusted with everything.  He reported a history of suicide attempt several years ago.  The Veteran informed the examiner that he used to work as barber at the Air Force Base until his fourth DUI and he now works at local barber shop near the VA, which he dislikes because it has slow business and "feels like it is a waste of time some days."  His thought process and thought content were evaluated as normal. 

The Veteran was assessed with PTSD, Depression Disorder, Alcohol abuse, and he was assigned a GAF scaled score of 49.  The May 2010 VA examiner noted that the Veteran's symptoms have become more pronounced since he stopped drinking last year and he reported that he no longer used alcohol "to knock [himself] out" and numb him.  

The Veteran testified during the August 2011 Board videoconference hearing that his PTSD symptomatology was manifested by the following: withdrawal, avoidance of others, suicidal and homicidal thoughts, anger outburst, feeling uncomfortable working with non-veterans,  flashbacks, nightmares, sleep impairment, dislike of Vietnamese, memory problems, and impaired concentration.  He asserted that the severity of his symptomatology demonstrated in the May 2010 VA examination report as well as since then warranted at least a 70 percent rating. 

Here, the Veteran seeks a higher evaluation for his PTSD disability.  He asserts that his disability is manifested by symptomatology that is more severe than associated with a 50 percent evaluation under Diagnostic Code 9411.  

In this case, the Board notes that while there has been some variation in the severity of the Veteran's PTSD symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 70 percent over the entire appeal period.  The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 70 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.

Initially, the Board notes that VA is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Here, there is no indication from the medical evidence that the symptomatology associated with the Veteran's alcohol dependency could be delineated from his service-connected PTSD.  Rather, the May 2009 VA examiner's conclusion indicates that the combination of the Veteran's PTSD symptomatology not only overlaps with his alcohol dependency disorder, but also might exacerbate his symptoms. There is no apparent means to separate the symptomatology associated with the Veteran's diagnosed psychiatric disorders.  See Mittleider, 11 Vet. App. at 182; and see also, 38 C.F.R. § 3.102.

Collectively, the aforementioned medical evidence reflects that throughout the appeal period, the Veteran's PTSD was manifested predominantly by symptoms no more severe than the following: depressed mood, constricted affect, impaired concentration and judgment, memory impairment, irritability, anger outburst, auditory hallucinations, sleeping impairment, social withdrawal, preoccupied thought content on financial stressor issues, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran has reported a history of suicide attempt several years ago, but he currently only reports having suicidal and homicidal ideations with no intent to act upon his thoughts, because he feels "it's not worth it."  The May 2009 VA examiner assessed the Veteran PTSD disability has resulting in occupational and social deficiencies in most areas, such as judgment, thinking, work, and family relationships.  In addition, the May 2010 VA examiner found that the Veteran's memory and concentration impairment have been assessed as resulting in significant occupational impairment.  These symptoms are directly consistent with a 70 percent evaluation, and a 70 percent evaluation is warranted for the entire period under appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board has considered the Veteran's reports that his PTSD disability has affected his employment.  It is noteworthy, however, that the Veteran was able to maintain his employment as barber, despite his PTSD disability and the legal repercussions from his fourth DUI.  It is apparent that his symptomatology affected his ability to maintain employment, as demonstrated by his reported suspension for inappropriate behavior at work.  Pertinently, both the May 2009 and May 2010 VA examiners found that the Veteran's symptomatology created difficulty at his place of employment, but not that it caused him total occupational impairment.  Moreover, the objective findings from clinical evaluations are insufficient to warrant a rating to the next higher, 100 percent, rating for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In this regard, there is no evidence that the Veteran's PTSD results in symptoms consistent with such severe criteria as the following:  gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  While the VA examiners noted that the Veteran had spatial disorientation when he drives places, there is no indication that he became disoriented to time and place.  In addition, there was no indication of disorientation during any of the VA examinations.  Rather, the Veteran was found to be generally oriented, sufficiently groomed, able to care for himself and familiar with his family members and circumstances.   Even though the Veteran reported experiencing auditory hallucination at least once a week, there was no objective evidence of delusions or hallucinations, let alone persistent symptoms, on any of the clinical evaluations.  Also, the Veteran has consistently received a GAF scale score range that falls into the category that suggests serious symptomatology, but not scores indicative of totally disabling symptomatology. 

These findings indicate that the Veteran's PTSD disability does no more than contribute to his difficulty functioning at work and in social situations with others. These objective findings approximate the criteria for a 70 percent disability rating, and are insufficient to warrant a rating to the next higher, total disability, rating for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. Accordingly, the next higher rating of 100 percent is not warranted for any period under appeal.  

The objective medical findings recorded and tracked throughout the appeal period support the criteria for the 70 percent disability rating.  The GAF scores assigned are consistent with such a conclusion.  Accordingly, an increased disability rating of 70 percent, and no higher, is warranted from the beginning of the appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the disability at issue that would render the schedular criteria inadequate.  The Veteran's main symptoms are contemplated in the assigned 70 percent rating.  A rating in excess of that assigned is provided for certain manifestations of his PTSD but the probative evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected mental health disability.  Therefore, the Veteran's disabilities are contemplated by the rating schedule and no extraschedular referral is required.

Additionally, there is no showing that the disabilities cause any significant functional impairment.  As such, it would not be found that they meet the "governing norms" of an extraschedular rating.   Accordingly, an extraschedular rating is not warranted.

To the extent, the Veteran was unable to secure and maintain a substantially gainful occupation at any point during the period under appeal, the matter of a TDIU is address in the Remand portion.

ORDER

Entitlement to an evaluation of 70 percent, and not higher, for PTSD disability is granted. 


REMAND

In appeals involving claims for increased ratings, where the Veteran may be unemployable due to service-connected disability, VA must consider whether a TDIU is in order.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  On his May 2011 VA Form-9, substantive appeal, the Veteran reported that he lost his job as a barber because of his PTSD disability.  Also, during his August 2011 Board videoconference hearing the Veteran asserted that he was unemployable because of his PTSD disability, and he is only able to maintain minimal part-time as barber.  As such, the issue of TDIU has been reasonably raised by record and is incorporated in the current appeal.  See Id.  

TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16.

On remand, the agency of original jurisdiction (AOJ) should conduct all appropriate development pertaining to the TDIU issue, to include providing the Veteran with notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law as to what is required to establish entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall inform the Veteran of the elements of a claim for a TDIU under 38 C.F.R. § 4.16; and permit him the full opportunity to supplement the record as desired.  Any additional development shall be undertaken as necessary.

2. Thereafter, the RO/AMC should adjudicate the Veteran's claim for entitlement to a TDIU.  In the event that the claim is not resolved to the satisfaction of the appellant, he and his representative shall be provided a Supplemental Statement of the Case.  An opportunity to respond thereto must be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


